Case 5:17-cr-00005-LGW-BWC Document 787 Filed 10/08/20 Page 1 of 2
                                                                               FILED
                                                                    John E. Triplett, Acting Clerk
                                                                     United States District Court

                                                                By MGarcia at 9:34 am, Oct 08, 2020
Case 5:17-cr-00005-LGW-BWC Document 787 Filed 10/08/20 Page 2 of 2
